ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer in this cause and, upon a petition of the Disciplinary Commission for a temporary suspension of Respondent pending prosecution, makes his Recommendation for a Temporary Suspension. And this Court, being duly advised, now finds that such recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Recommendation for a Temporary Suspension be approved and that the Respondent, Martin K. Edwards, be suspended from the Indiana Bar pending the final determination of this cause, beginning on the date of this Order.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward a copy of this Order to the parties in this action and to their attorneys of record.
All Justices concur.